                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 LISA BREWER,                             )
                                          )
      Plaintiff,                          )                   Case No. 1:19-cv-04317
 v.                                       )
                                          )                   Judge Steven C. Seeger
 PC CONNECTION, INC., d/b/a CONNECTION, a )
 CORPORATION, GARRY HICKERSON, JEFF       )
 HIROMURA, ED TUCKER, CRAIG LANCE         )
 AND RICK GILIGAN,                        )
                                          )
        Defendants.                       )

               JOINT MOTION TO EXTEND CLOSE OF FACT DISCOVERY
       Plaintiff Lisa L. Brewer and Defendants PC Connection, Inc., d/b/a Connection, a

Corporation, Garry Hickerson, Jeff Hiromura, Ed Tucker, Craig Lance, and Rick Gilligan (together,

the “Parties”), by and through their respective attorneys, respectfully move this Court to extend the

discovery completion date (currently set for April 21, 2020) to May 21, 2020. In support of this Joint

Motion, the Parties state as follows:

     1. On June 27, 2019, Plaintiff filed a Complaint against Defendants. (See Dkt. No. 1). On

November 6, 2019, Defendants filed a Partial Motion to Dismiss Counts I-VII and XIII-XX of

Plaintiff’s Complaint. (See Dkt. No. 18). On December 6, 2019, the Court dismissed Counts VIII, IX,

X, XI, and XII of Plaintiff’s Complaint, and entered an Order requiring the completion of fact

discovery by March 31, 2020 (See Dkt. No. 29).

     2. Since then, the Parties have exchanged written discovery, supplemented their discovery,

noticed the depositions of all fact witnesses, and taken several days of depositions.

     3. On March 31, 2020, the Court entered an order extending the close of discovery by 21 days

to April 21, 2020, pursuant to the Northern District of Illinois’ General Order responding to the public

health concerns related to Covid-19. (See Dkt. No. 35).
     4. The Parties plan to move forward with the remaining depositions and have been generally

cooperative in utilizing remote conferencing options to conduct depositions to the extent they are

available. However, despite the Parties’ diligence and cooperative efforts, the Parties do not expect to

complete party depositions by the current April 21, 2020 cut-off.

     5. The Parties agree that an extension of fact discovery to May 21, 2020 is reasonable and will

give the Parties an opportunity to address any existing technological issues associated with remote

conferencing or complete the depositions when the potential risks to public health associated with in-

person contact are lower.

     6. This motion is made in good faith and not for purpose of delay. No party shall be prejudiced

nor shall the administration of justice be unduly delayed by the extension jointly requested by the

Parties.

     WHEREFORE, the Parties respectfully request that the end of fact discovery be extended by 30

days to May 21, 2020.

Dated: March 27, 2020

 Respectfully submitted,

 LISA L. BREWER                                           PC CONNECTION, INC., d/b/a
                                                          CONNECTION, a Corporation,
 By: /s/ Ellen Yearwood                                   GARY   HICKERSON,    JEFF
 Plaintiff’s Attorney                                     HIROMURA,  ED   TUCKER,
                                                          CRAIG LANCE, and RICK
 Ellen Yearwood                                           GILLIGAN
 Yearwood and Associates, Ltd
 636 S. River Road, Suite 104                             By: /s/ Gregory H. Andrews
 Yearwood_assoc@yahoo.com                                         One of Their Attorneys

                                                          Gregory H. Andrews
                                                          Brenna R. McLean
                                                          Jackson Lewis P.C.
                                                          150 North Michigan Avenue
                                                          Suite 2500
                                                          Chicago, Illinois 60601

                                                   2
    Phone: (312) 787-4949
    Fax: (312) 787-4995
    Gregory.Andrews@jacksonlewis.com
    Brenna.McLean@jacksonlewis.com




3
                                   CERTIFICATE OF SERVICE

         The undersigned, an attorney, certifies that on March 27, 2020, he caused a true and correct

copy of the foregoing JOINT MOTION TO EXTEND CLOSE OF FACT DISCOVERY to be

filed with the Court by electronic filing protocols, and that same will therefore be electronically served

upon all attorneys of record registered with the Court’s ECF/CM system.



                                                         /s/ Gregory H. Andrews




4833-5768-9528, v. 1


4838-3217-8360, v. 1




                                                    4
